Appellant was convicted, in the County Court of Hopkins County, of the offense of disturbing religious worship, and his fine assessed at $25, from which he appeals.
The court charged the jury, that defendant was charged with the offense of willfully disturbing religious worship, in Hopkins County, by loud and vociferous talking. Appellant excepted to this charge, on the ground that it stated no offense known to the law, and asked a special charge, to the effect that the offense of which he was charged was of willfully disturbing a congregation assembled for religious worship and conducting themselves in a lawful manner, which was refused by the court, and appellant excepted. Under the peculiar facts of this case, we think this was error.
It seems that one of the members of this church, who had acquired the sobriquet of "Camptime," was in the habit of praying very loudly, and praying for the appellant by name, as being a very wicked and mean person. Appellant became restive under these repeated prayerful assaults upon his reputation, before his neighbors and friends and strangers, and appealed to one of the deacons of the church to put a stop to it, and was told he was powerless in the premises. On the night in question, appellant attended church with some friends, and Brother "Camptime" was unusually zealous in his prayers for appellant's lost condition. After service was over, the preacher began to take up a collection to buy a sick sister some whisky, and requested Brother "Camptime" to sing during the collection, and appellant, in an ordinary voice, protested against "Old Camptime doing any more, saying he had done enough, and he would neither give anything or attend another meeting if Camptime was allowed to run it." We think it would have been well if the jury had been clearly instructed, that the congregation, to be protected from disturbance, must be conducting itself in a lawful manner.
The judgment is reversed and cause remanded.
Reversed and remanded.
Judges all present and concurring. *Page 370